DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions & Status of Claims
Claims 1-13 and 29-31 are examined in the office action of which claims 4-5, 7 and 10 were amended and claims 29-31 are newly added claims. 
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Regarding the local heating, instant specification teaches as follows.
[0016] The above-described heating and quenching steps preferably strengthen, stiffen, and/or harden the suture needle.
[0017] In one embodiment, after the heating and quenching steps, a method of making a suture needle having a bendable region preferably includes locally heating the bendable region of the suture needle to a second temperature that is above 800 degrees Celsius, but below the austenitic transition temperature of the martensitic alloy so that the bendable region is softened and made more flexible relative to the proximal and distal sections of the suture needle, which preferably remain stronger, stiffer, and/or hardened as described above.
[0018] In one embodiment, the second temperature for locally heating the bendable region of the suture needle may be between about 800-920 degrees Celsius.
[0029] In one embodiment, the locally heating step may include various heating methodologies including but not limited to electrical resistance heating, laser heating, induction heating, and flame heating.
[0067] Referring to FIGS. 1A-1C, in one embodiment, a method of making a suture needle having a bendable region preferably includes obtaining a needle blank and shaping the needle blank to form a suture needle 100 having an elongated body 102 with a proximal section 104 and a distal section 106 with a sharpened tip 108. In one embodiment, the suture needle 100 preferably includes a bendable region 110 that is located between the proximal and distal sections 104, 106 thereof. In one embodiment, the bendable region 110 is preferably positioned along the length of the suture needle, between the proximal and distal sections thereof. In one embodiment, the bendable region 110 is preferably more bendable and/or flexible than other regions of the needle, and particularly the proximal and distal sections of the needle.
[0069] In one embodiment, the bendable region may be formed by reducing a cross-sectional wire diameter of the suture needle within the bendable so that the bendable region is thinner than the proximal and distal sections of the suture needle. In one embodiment, the bendable region may be formed by making the bendable region of a material that is softer and/or more flexible than the material that is used to make the 
[0073] In one embodiment, the bendable region 110 has a length L1 (FIG. 1B) that is preferably equal to or greater than the outer wire diameters OD1 of the proximal and distal sections 104, 106 of the elongated body 102 of the suture needle 100.
[0074] Referring to FIGS. 2A-2C, in one embodiment, the bendable region 110 of the elongated body 102 of the suture needle 100 may be bent to provide a bent suture needle having a seagull shaped configuration. In one embodiment, the needle may be repeatedly transformed back and forth between the semi-circular or half-circle shaped configuration shown in FIGS. 1A-1C and the seagull shaped configuration shown in FIGS. 2A-2C. In one embodiment, as the suture needle 100 is bent into the seagull shaped configuration (FIG. 2C), the proximal section 104 and the distal section 106 of the needle, which are desirably more rigid than the bendable region 110, maintain their respective arc-shaped, curved, and/or semi-circular shaped configurations.
[0083] In one embodiment, after the heating and quenching steps described above for hardening the suture needle, the bendable region of the suture needle is preferably heated to a second temperature that is above 800 degrees Celsius but below the austenitic transition temperature of the martensitic alloy so that the bendable region is softened and made more flexible relative to the proximal and distal sections of the suture needle that remain hardened from the initial heating and quenching steps described above.
Therefore, although the instant specification teaches “locally heating the bendable region of the suture needle to a second temperature that is above 800 degrees Celsius, but below the austenitic transition temperature of the martensitic alloy”, the specification does not teach that “only” the bendable region is heated as claimed in instant claim 29. With respect to claim 31, although the instant specification teaches “In one embodiment, after the heating and quenching steps, a method of making a suture needle having a bendable region preferably includes locally heating the bendable region of the suture needle to a second temperature that is above 800 degrees Celsius, but below the austenitic transition temperature of the martensitic alloy so that 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0047309 A1 of Cichocki (US’309) which is cited in the IDS dated 01/26/2021, and further in view of WO 2012/000638 A1 via its US English equivalent of US 2015/0027598 A1 of Seng (US’598).
Regarding claims 1 and 29-31, US 2006/0047309 A1 of Cichocki (US’309) teaches {abstract} suture needles that exhibit exemplary tissue penetration performance wherein the needle is made from [0027] martensitic or martensitic-aged stainless steel and has {Fig. 1, 7, [0008]-[0010], [0017]-[0020], [0039]} a proximal section, a distal section with a sharpened tip as claimed in the instant claim. With respect to the “bendable region located between said proximal and distal sections” of the instant claim, the prior art teaches that the shape of the suture needle is curved between the proximal sections. In addition, all steels are bendable or in other words have the capability of being bent and therefore reads on the instant claimed limitation. In addition, the prior art teaches “As with many other types of surgical devices, suture needles should exhibit exceptional mechanical properties and be able to withstand considerable abuse. It is not uncommon for surgeons to bend and shape suture needles with surgical instruments as they see fit.” meaning that one skilled in the art would have expected the needed of the prior art to be bendable.
With respect to the limitation “martensitic alloy having an austenitic transition temperature”, the prior art US’309 teaches [0036] “martensitic stainless steels, such as 420 
US’309 further teaches [0038] “All needles were subsequently heat treated, electropolished, and siliconized with processes well-known in the art. Needles produced from 420 stainless steel were subjected to a heat treatment that involved an air-quench from 1020° C. to room temperature and subsequent cooling to −196° C. by immersion in liquid nitrogen to produce a fully martensitic structure. A tempering process was then conducted at 420° C. for 20 minutes to attain a good combination of strength and ductility. Needles produced from 17-4 stainless steel were air-quenched from 1050° C. to room temperature and subsequently subjected to a precipitation or aging treatment at 450° C. for 30 minutes.”  These teaches read on heating to a first temperature and quenching steps of instant claim 1.
Regarding the local heating step of claim 1 and newly added claims 29-31, it is noted that US’309 does not explicitly teach of this limitation. In the same field of endeavor of, US 2015/0027598 A1 of Seng (US’598) teaches of {abstract, [0043], claim 30} martensitic steel and surgical needles made from it and further teaches of {US’598 [0034] claim 23} an intermittent annealing being performed for 2-12 hours at 650-850°C and then cooling to room temperature. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the method of making the needle from martensitic alloy of US’309 and add the intermittent annealing as suggested by US’598. Doing so would be advantageous due to {US’598 [0034]-[0039]} the structural changes made by the intermittent annealing which (α (alpha) martensite, ε (epsilon) martensite) which provides better solubility for the many elements and promotes mixed crystal formation resulting in a softer annealed and deformable area. In addition, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary US’598 locally to the making of suture needles made from martensitic or martensitic-aged stainless steel of US’309 to arrive at the claimed invention since applying the annealing locally or in regions would create complex/custom shapes for suture needles as needed. In addition, as noted above, the prior art US’309 teaches “As with many other types of surgical devices, suture needles should exhibit exceptional mechanical properties and be able to withstand considerable abuse. It is not uncommon for surgeons to bend and shape suture needles with surgical instruments as they see fit.” meaning that employing a local heating via annealing of US’598 to the making of suture needles made from martensitic or martensitic-aged stainless steel of US’309 would help attain a needle with certain regions of the needle to be more flexible than other regions so that the surgeons can bend and shape suture needles with surgical instruments to more customizable shapes as required.
Regarding claims 2 and 3, Fig. 1 and 7 of US’309 teaches the structure of the instant claims.
Regarding claim 4, the prior art US’309 teaches [0036] “martensitic stainless steels, such as 420 grade” and “martensitic-aged or mar-aged steels provides another prime example. 17-4 grade martensitic-aged, or mar-aged, stainless steel”. The prior art teaches temperatures of 1020°C and 1050°C which lies within the claimed range thereby reading on the instant claimed range. 
Regarding claim 5, US’598 teaches that the heat treatment temperature is in the range of 650-850°C which means that the claimed range lies within or overlaps the range provided by the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed temperature over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claim 6, the prior art US’309 [0034] teaches quenching to room temperature via air quenching. One skilled in the art recognizes that air quenching means rapid cooling using air or inert gas therefore reads on the claimed limitation. 
Regarding claim 7, it is noted that the prior art US’309 does not explicitly teach of the cooling rate of the air quenching process. However, one skilled in the art recognizes that air quenching means rapid cooling using air or inert gas and therefore one would expect the range of air quenching in the prior art to be in range wherein the claimed range lies within or overlaps since the prior art uses an identical step of air quenching.
Regarding claim 8, it is noted that prior art US’598 does not teach of the heating methodology as claimed in the instant claims. However, one skilled in the art recognizes that the claimed methodologies such as electrical resistance, laser and induction heating are well known and conventional to those skilled in the art and using this as claimed in the instant claims would be a matter of choice among conventional offerings. In addition, induction heating would provide a controllable heating which can be tuned according to the application at hand and therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use induction heating to provide a controlled heating of the needle.
Regarding claims 9 and 10, the prior art US’309 
Regarding claims 11-13, the prior art US’309 Fig. 1, 7 and 13 teaches a structure which results from the obtaining steps as claimed in the instant claims and therefore reads on the method steps of the instant claims. In addition, with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV).

Response to Arguments
Applicant's arguments filed 11/13/2021 with respect to have been fully considered but they are not persuasive.
It is agreed that that US’309 does not explicitly teach of the local heating limitations of the instant claims. However, as set forth above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the method of making the needle from martensitic alloy of US’309 and add the intermittent annealing as suggested by US’598. Doing so would be advantageous due to {US’598 [0034]-[0039]} the structural changes made by the intermittent annealing which (α (alpha) martensite, ε (epsilon) martensite) which provides better solubility for the many elements and promotes mixed crystal formation resulting in a softer annealed and deformable area. In addition, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to applying the annealing of US’598 locally to the making of suture needles made from martensitic or martensitic-aged stainless steel of US’309 to arrive at the claimed invention since applying the annealing locally or in regions would create complex/custom shapes for suture needles as needed. In addition, as noted above, the prior art US’309 teaches “As with many other types of surgical devices, suture needles should exhibit exceptional mechanical properties and be able to withstand considerable abuse. It is not uncommon for surgeons to bend and US’598 to the making of suture needles made from martensitic or martensitic-aged stainless steel of US’309 would help attain a needle with certain regions of the needle to be more flexible than other regions so that the surgeons can bend and shape suture needles with surgical instruments to more customizable shapes as required.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733